Appeal by the defendant from a judgment of the Supreme Court, Kings County (Pincus, J.), rendered April 9, 1985, convicting him of murder in the second degree, attempted murder in the second degree, criminal possession of a weapon in the second degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is reversed, on the law, and a new trial is ordered. No questions of fact have been raised or considered.
In the midst of the trial, one of the jurors failed to appear at the scheduled time for the commencement of the morning session. Despite defense counsel’s strenuous objections, the Judge substituted an alternate juror without first conducting an inquiry in an effort to determine the whereabouts of the missing juror and whether she would be able to continue to serve. The court’s discharge of the missing juror without an *619adequate inquiry deprived the defendant of his constitutional right to a trial by a jury in whose selection he had a voice (see, People v Page, 72 NY2d 69; People v Hewlett, 133 AD2d 417). Since such an error is not subject to a harmless error analysis, reversal is mandated (see, People v Polhill, 140 AD2d 462, 463-464).
We have examined the defendant’s remaining contentions, including those raised in his supplemental pro se brief, and find them to be unpreserved for appellate review or without merit. Bracken, J. P., Kunzeman, Eiber and Harwood, JJ., concur.